McCOY, J.
(dissenting). If the complaint in question stated any cause of action for any purpose, the ruling of the trial court on the demurrer was not error. Dunlap v. Railway Co., 32 S. D. 581, 144 N. W. 226; Emerson v. Nash, 124 Wis. 369, 102 N. W. 921, 70 L. R. A. 326, 109 Am. St. Rep. 944. I am of tfie view that this complaint states a good cause of action, either for false imprisonment or malicious prosecution. The majority opinion seems to concede that if the commitment described in the complaint had been designated as a “supposed” or “pretended” commitment, -the pleading would have been good. I am of the view that a commitment might be shown by a pleading to be a “supposed” or “pretended” commitment without the use of either *478of the words ‘'supposed” or ‘'pretended.”' If the facts pleaded, necessarily showed it to be such, it should be so- considered, notwithstanding the fact that it had not been so named by the-pleader. Now, this complaint, as it will be observed, .does allege that this commitment was caused to be issued wrongfully and unlawfully. The’word “wrongful,” in a pleading, even in a criminal indictment, implies that the act performed, to which it. relates, was illegal and without authority and in violation of law. 40 Cyc. 2874; Black’s Law Die.; State v. Fordham, 13 N. D. 494, 101 N. W. 888; Boswell v. Bank, 16 Wyo. 161, 92 Pac. 624, 93 Pac. 661. It, therefore, necessarily follows that if a commitment, is illegal and without authority and in violation of law, it could,, by no possibility, be anything more than a “supposed” or “pretended” affair, hi Emerson v. Nash, supra, it is, in substance,, said that under the technical rules of the common law pleadings were required to stand the test of every reasonable intendment and presumption against them. That was a serious obstacle to the speedy, economical, and efficient administration of justice. The adoption of the reformed code system of pleading wrought a radical change in the common-law rules. The guiding thought of the reformers was the attainment of justice and the breaking away from the technical and illiberal rules of the common law. Under the reformed code procedure -every reasonable intendment and presumption is to be made in favor of the pleading. If in any -portion of it, o-r to any extent, it presents facts sufficient to-constitute a cause of action, or -if a good cause of action pan be gathered from it, it will stand, however inartificial-ly these facts may be presented, or however defective, uncertain, or redundant m-ay be the mode of their statement. I am in accord with -the views thus expressed by the Supreme Court of Wisconsin, which state has substantially the same Code of Civ-il Procedure as this. I am of the view that the majority opinion has far outdone the technical -common-law rule. In -the name of justice and -the speedy administration of law, the order appealed from should be affirmed.